Citation Nr: 0406001	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain with spasm, currently rated as 
20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1984 to April 
1985 and from October 1990 to October 1996.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 

The veteran testified at a hearing via videoconference before 
the Board in February 2004.  At this hearing, the veteran 
raised the issue of service connection for an acquired 
psychiatric disorder, claimed as secondary to the service-
connected back disorder.  The Board refers this matter to the 
RO for the appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that manifestations of his service-
connected disability of the lumbosacral spine have become 
more severe, such that a rating in excess of 20 percent is 
now assignable.

An August 2002 computerized tomography (CT) scan of the 
lumbar spine revealed mild disc bulge at L4-5 and L5-S1 and 
mild to moderate bilateral facet osteoarthritis at L4-5 and 
L5-S1.  No acute bony abnormality was indicated and there was 
no herniated disc or canal stenosis noted.  

The veteran was afforded a VA examination in September 2002.  
The veteran reported that he continued to have lower back 
pain, almost on a daily basis.  The veteran had been taking 
muscle relaxants, specifically with cyclobenzaprine 10 mg. 
once per day on an as needed basis.  At the time of the 
examination; however, it was prescribed for three times per 
day as needed.  The veteran reported that the cyclobenzaprine 
made him drowsy.

The veteran described the back pain like a muscle spasm on 
the lower right side and sometimes radiated up a little bit 
to the thoracic region as well.  The veteran was also 
prescribed Naprosyn, but did not take it on regular basis.

The veteran reported that he had periods of no back pain, but 
mostly he had at least two or three days of pain per week.  

The veteran did not mention any pain radiating to his 
bilateral lower extremities and denied any history of lower 
extremity paresthesia.  As for functional limitations, the 
veteran reported that he was affected in his ability to do 
certain activities.  

On examination, the veteran's gait was slightly slow, but 
there was no obvious antalgia.  The veteran did not use any 
assistive walking devices.  The veteran was initially 
observed to be able to stand up from a seated position 
without any bracing.  His body language was slightly worse 
during the physical exam in the office with expressions of 
painful hesitation and slow movements.  He was observed to be 
able to undress and undo his shoelaces with moderate amount 
of discomfort.  Lumbosacral spine evaluation revealed no 
gross scoliosis or kyphosis.  Palpation only elicited 
moderate amount of tenderness and paravertebral muscle spasm 
on the right lower lumbosacral spine region.  The lumbosacral 
spinous processes were nontender to palpation.  The left side 
of the paraspinal region was without any spasm.  

Range of motion revealed forward flexion to 90 degrees, 
extension to 5 degrees, bending to the left and right to 20 
degrees and rotation bilaterally to 35 degrees.  Straight leg 
raise was negative, bilaterally, both in the sitting and 
supine positions.  Both internal and external rotation of 
bilateral hips did not elicit any worsening of lower back 
pain.  Patrick's test was negative for any pain or 
discomfort.  Deep tendon reflexes were 2+ bilaterally.  The 
motor neurosensory evaluation of bilateral lower extremities 
was within normal limits.  The veteran was able to walk on 
his heels and toes with a slight amount of difficulty, but no 
painful exacerbation in the back in the lumbosacral spine 
region.  The diagnosis was that of chronic lower back strain 
with mild to moderate degenerative joint disease at L4-L5 and 
L5-S1, facet joints, without sciatica.  

The veteran submitted a copy of a January 2003 VA orthopedic 
consultation.  The examiner noted that the veteran's pain, 
which reportedly had worsened in the last year, was 
concentrated along his spine into his legs.  The veteran 
complained of right leg numbness and pain with reports of 3 
to 4 bowel incontinence episodes within the lat year.  The 
examiner opined that the bowel incontinence may have been 
related to the service-connected irritable bowel syndrome, 
and not to the back disability.  The examiner also noted that 
physical therapy and aqua therapy were attempted, but with 
little benefit.  A lumbosacral corset was used in the past, 
but offered no comfort currently.  The right leg numbness was 
reportedly centered on the plantar surface near the ball of 
the foot and laterally along the ankle.  The veteran took 
naproxen and flexeril with minimal relief.  A CT scan 
revealed no acute bony abnormality; no herniated disk or 
canal stenosis; mild disk bulge at L4-5 and L5-S1; and mild 
to moderate bilateral facet osteoarthritis at L4-5 and L5-S1.  
X-rays of the lumbosacral spine noted lumbar disc 
degeneration.  

During his videoconference hearing before the Board in 
February 2004, the veteran submitted additional evidence with 
a written waiver of consideration of the new evidence by the 
RO.  The new evidence included a list of the veteran's 
medications taken for back pain and spasms, a notation from a 
nurse and doctor that the veteran is unable to return to work 
and should be regarded as disabled for employment purposes.  
The veteran testified that he had numbness and tingling in 
his legs.  The veteran reported that he used a cane.  The 
veteran testified that he was no longer able to work because 
of the pain in his back and because the medications he took 
made him tired and dizzy.  The veteran testified that the 
back pain impaired his sleep; that he only got light sleep.  
He further testified that his back disorder has worsened 
since his last VA examination in 2002.

In summary, the medical evidence of record is inconsistent.  
For example, the examiner in September 2002 indicated that 
there were no neurological symptoms associated with the 
veteran's service-connected back disability.  However, a 
January 2003 VA orthopedic consultation report noted that the 
veteran experienced numbness and tingling in the legs and 
feet.  Moreover, the veteran testified at his videoconference 
hearing that he had numbness in the legs.  In light of the 
foregoing, the veteran should be afforded another VA 
examination to determine if there neurological manifestations 
associated with the service-connected disability of the 
lumbosacral spine.  

Importantly, the Board also notes that x-ray studies revealed 
osteoarthritis of the lumbosacral spine at L4-5 and L5-S1.  
As such, the veteran's disability may be more effectively 
characterized as intervertebral disc syndrome, rather than 
lumbosacral strain.  

In this regard, the Board notes that the rating criteria for 
intervertebral disc syndrome were amended, effective on 
September 23, 2002.  The RO did not consider the new criteria 
with regard to the veteran's claim for an increased rating 
for his service-connected back disability.  

Also, because the way in which the veteran's back disability 
is rated contemplates problem with movement, consideration 
must be given to the degree of any functional loss caused by 
pain such as has been repeatedly complained of by the 
veteran.  See 38 C.F.R. § 4.40, 4.45 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40.  In DeLuca v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to 
effectuate this requirement, the Court explained that when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be portrayed in terms of the rating 
criteria.  Id.  This is what is now required in the veteran's 
case.

After the increased rating issue is resolved, the RO must 
again consider whether the veteran is entitled to a total 
rating for compensation purposes based upon individual 
unemployability (TDIU).  Thus far, there has been no opinion 
provided by a VA examiner regarding the veteran's 
employability.  In light of the foregoing, the VA examiner 
should provide an opinion as to whether the veteran is 
unemployable due to his service-connected disabilities, to 
include the lumbosacral spine.  

During the veteran's videoconference hearing before the 
Board, he testified that he was waiting for a decision 
regarding disability from the Social Security Administration.  
As such, the Board also requests that any medical records 
referable to grant of disability benefits by the Social 
Security Administration should be obtained for review in 
connection with the veteran's claim.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
failed provide notice as to the type of evidence necessary to 
substantiate the claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability, 
to provide notice of the veteran's responsibility to provide 
evidence, and to provide notice of the actions taken by VA.  

Accordingly, the RO must therefore make certain that all 
necessary development and required assistance to the veteran 
per the directives of VCAA and Quartuccio is completed before 
returning the case to the Board.

Accordingly, the case is remanded to the RO for the following 
actions: 

1.  The RO must take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
pertinent service-connected disabilities, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO must attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The RO must also take appropriate 
steps in order to obtain and associate 
with the claims file copies of any 
records referable to a grant of 
disability benefits by the Social 
Security Administration.  

3.  The veteran must be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected disability of the 
lumbosacral spine.  All indicated x-rays, 
magnetic resonance imaging (MRI)'s, CT 
scans, and/or laboratory tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this remand, should be made available 
to the examiner prior to the examination.  

a.  The examiner must report the level of 
severity of the veteran's service-
connected back disability in terms of the 
rating criteria.  The examiner must 
specifically indicate whether the 
veteran's disability of the lumbosacral 
spine is manifested by intervertebral 
disc syndrome.  

b.  The examiner must state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
lumbosacral spine disability.  The 
examiner must provide an opinion as to 
the extent that pain limits the 
functional ability of the back.  The 
examiner must also be asked to describe 
the extent to which the veteran's 
lumbosacral spine exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss, if 
possible.  A complete rationale for all 
opinions expressed is required.  

c.  Based on the review of the medical 
evidence, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities alone 
prevent him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
and Quartuccio is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the revised regulations 
regarding disabilities of the spine.  An 
appropriate period of time should be 
allowed for response thereto.  
Thereafter, the case should be returned 
to the Board for the purpose of appellate 
disposition.  Thereafter, the case should 
be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


